 



EXHIBIT 10.3
PATENT SECURITY AGREEMENT
     THIS PATENT SECURITY AGREEMENT (“Security Agreement”), dated as of December
___, 2007, between Advanced Viral Research Corp., a Delaware corporation (the
“Parent”), Triad Biotherapeutics, Inc., incorporated and existing under the laws
of the Delaware (the “Subsidiary”) (collectively the Parent and the Subsidiary
are referred to as the “Grantors”) and YA Global Investments, L.P., a Cayman
Island exempted limited partnership (the “Lender”).
WITNESETH:
     WHEREAS, pursuant to a Securities Purchase Agreement, dated as of
January 1, 2007 (together with all amendments, supplements, restatements and
other modifications, if any, from time to time made thereto, the “Securities
Purchase Agreement”) between the Parent, as borrower, and the Lender, the Lender
has agreed to purchase up to $1,500,000 of secured convertible debentures of the
Parent (the “January 2007 Convertible Debentures”) subject to the terms and
provisions of the Securities Purchase Agreement;
     WHEREAS, pursuant to a Securities Purchase Agreement, dated as of July 24,
2007 (together with all amendments, supplements, restatements and other
modifications, if any, from time to time made thereto, the “July 2007 Securities
Purchase Agreement”) between the Parent, as borrower, and the Lender, the Lender
has agreed to purchase up to $2,750,000 of secured convertible debentures of the
Parent (the “July 2007 Convertible Debentures”) subject to the terms and
provisions of the Securities Purchase Agreement; (the January 2007 Convertible
Debentures and July 2007 Convertible Debenture shall be collectively referred to
as the ”Convertible Debentures”);
     AND WHEREAS, in connection with the Securities Purchase Agreement and the
July 2007 Securities Purchase Agreement, the Grantors have agreed to provide the
Lender a general security interest, pursuant to the Security Documents (as this
term is defined in the Securities Purchase Agreement and the July 2007
Securities Purchase Agreement, in the Pledged Collateral (as this term is
defined in the Security Documents (together with all amendments, supplements,
restatements and other modifications, if any, from time to time made thereto,
the “Security Agreement”);
     AND WHEREAS, as a result of the Grantors obtaining waivers and consents of
the Lender pursuant to such letter dated December 3, 2007 necessary in order for
the Grantors to enter into such Purchase Agreement dated December 3, 2007 by and
between the Parent, Triad Biotherapeutics, Inc., Vincent P. Gallo and Dallas E.
Hughes (the “Purchase Agreement”), the Grantors have agreed to provide the
Lender a security interest in those assets described as the “Purchased Assets”
in the Purchase Agreement. Therefore, the Grantors are required to execute and
deliver this Agreement and to grant to the Lender a continuing security interest
in all of the Patent Collateral (as hereinafter defined) obtained pursuant to
such Purchase Agreement to secure all Obligations (as defined in the Security
Agreement);

1



--------------------------------------------------------------------------------



 



     AND WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantors agree as follows:
     SECTION 1. Definitions. Unless otherwise defined herein otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Securities Purchase Agreement.
     SECTION 2. Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure the
payment and performance of all of the Obligations of the Parent, the Grantors do
hereby mortgage, pledge and hypothecate to the Lender and grant to the Lender a
security interest in all of the following property (the “Patent Collateral”),
now owned and existing:
          (a) all letters patent and applications for letters patent throughout
the world, including all patent applications in preparation for filing anywhere
in the world and including each patent and patent application referred to in
Schedule “A” hereto;
          (b) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);
          (c) all patent licenses and other agreements providing the Grantors
with the right to use any of the items of the type referred to in clauses
(a) and (b), including each patent license referred to in Schedule “A” hereto;
          (d) the right to sue third parties for past, present or future
infringements of any Patent Collateral described in clauses (a) and (b) and, to
the extent applicable, clause (c); and
          (e) all proceeds of, and rights associated with, the foregoing,
(including license royalties and proceeds of infringement suits), and all rights
corresponding thereto throughout the world.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantors for the purpose of recording the security interest of
the Lender in the Patent Collateral relating to patents referred to in Schedule
“A” with the United States Patent and Trade Marks Office, to the extent it may
be so registered therein. The security interest granted hereby has been granted
as a supplement to, and not in limitation of, the security interest granted to
the Lender under the Security Agreement. The Security Agreement (and all rights
and remedies of the Lender thereunder) shall remain in full force and effect in
accordance with its terms.
     SECTION 4. Release of Security Interest. Upon an Expiration Event as
defined in the Amended and Restated Security Agreement of even date herewith,
the Lender shall, at the Grantors’ expense, execute and deliver to the Grantors
all instruments and other documents as may be necessary or proper to release the
lien on any security interest in the Patent Collateral which has been granted
hereunder.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Acknowledgement. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Lender with respect to the security
interest in the Patent Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by references herein as if fully set
forth herein.
     SECTION 6. Securities Purchase Agreements. Notwithstanding any other term
or provision hereof, in the event that any provisions hereof contradict and are
incapable of being construed in conjunction with the provisions of the
Securities Purchase Agreement and the July 2007 Securities Purchase Agreement,
the provisions of the Securities Purchase Agreement and the July 2007 Securities
Purchase Agreement shall take precedence over those contained herein and, in
particular, if any act of the Grantors is expressly permitted under the
Securities Purchase Agreement and the July 2007 Securities Purchase Agreement
but is prohibited hereunder, any such act shall be permitted hereunder and any
encumbrance expressly permitted under the Securities Purchase Agreement and the
July 2007 Securities Purchase Agreement to exist or to remain outstanding shall
be permitted hereunder and thereunder. This instrument, document or agreement
may be sold, assigned or transferred by the Agent in accordance with the terms
of the Securities Purchase Agreement and the July 2007 Securities Purchase
Agreement.
     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and first year above written.

            ADVANCED VIRAL RESEARCH CORP.
      By:   /s/ Martin Bookman        Name:   Martin Bookman        Title:  
CFO     

             
STATE OF
      )  
 
          ) SS:
COUNTY OF
      )  

     BEFORE ME, a Notary Public in and for said County and State, personally
appeared the above-named _______________________________ who acknowledged that
he/she did sign the foregoing agreement and that the same is his/her free act
and deed.
     IN TESTIMONY WHEREOF, I have hereunto set my hand an official seal at
___________________________________,
____________________________________________, this ____________ day of
_____________________, 2007.

                        Notary Public          

4



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and first year above written.

            TRIAD BIOTHERAPEUTICS, INC.
      By:   /s/ Martin Bookman        Name:   Martin Bookman        Title:  
CFO     

             
STATE OF
      )  
 
          ) SS:
COUNTY OF
      )  

     BEFORE ME, a Notary Public in and for said County and State, personally
appeared the above-named _______________________________ who acknowledged that
he/she did sign the foregoing agreement and that the same is his/her free act
and deed.
     IN TESTIMONY WHEREOF, I have hereunto set my hand an official seal at
___________________________________,
____________________________________________, this ____________ day of
_____________________, 2007.

                        Notary Public          

5



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and first year above written.

            YA GLOBAL INVESTMENTS, L.P.

By: Yorkville Advisors, LLC
Its: Investment Manager
      By:   /s/ Mark Angelo        Name:   Mark Angelo         Title:  
President and Portfolio Manager     

6



--------------------------------------------------------------------------------



 



SCHEDULE “A”
U.S. Letters Patent And Applications
For Letters Patent Of Compliance Systems Corporation

                      Holder   Title   Filing Date   Application Number   Issue
Date   Patent Number
Triad Biotheraputics, Inc.
                  U.S. Patent No. 7,179,592

A-1